DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “the first conductive layer are” should read “the first conductive layer is” (line 16).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "no second conductive layers" (plural) in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the first mention “a second conductive layer” in line 11 of claim 1 is singular, not plural.
Claim 6 recites the limitation "the second electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7 and 8 are rejected because they depend directly or indirectly from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0112978 A1 (hereinafter “Hoka”).
Regarding claim 1, Hoka discloses in Figs. 9-14 and related text a method of manufacturing a display device (¶ [0090]), the method comprising: 
forming first lines 2 (47b1) (Fig. 9; [0091]-[0093]); 
forming a first insulating film 8 covering the first lines (Fig. 10; [0093]); 
forming a second insulating film 9 covering exposed parts of the first insulating film (Fig. 13; [0103]);
collectively forming first contact holes CH3 through the first insulating film and the second insulating film so as to expose parts of the first lines (Fig. 14; [0108]); 
forming a first conductive layer 7 to be connected to the exposed parts of the first lines via the first contact holes (Fig. 14; [0109]); 
forming second lines 5 (44) on the first insulating film (Fig. 10; [0095]-[0096]); and 
forming a second conductive layer 6 covering exposed parts of the second lines (Fig. 11; [0098]-[0100]),
wherein the first lines are exposed inside the first contact holes and 
the first contact holes are collectively formed through parts of the second insulating film and the first insulating film in areas where no second conductive layers are formed in bottom faces of the first contact holes (Fig. 14; [0082] and [0108]), and 
the first conductive layer is in contact with the first lines on the bottom faces of the first contact holes, thereby being electrically connected to the second lines via the second conductive layer (Fig. 14; [0083] and [0109]).
Regarding claim 4, Hoka discloses the first conductive layer and the first lines connected via the first contact holes provide terminals 48b1 for a terminal section 42 of an array substrate 100 on which an array 41 of Thin Film Transistors (TFTs) 51 is provided, a circuit 46b being mounted to the terminal section (Fig. 1; [0030], [0034] and [0110]).
Regarding claim 7, Hoka shows forming a first inner wall that is an inner wall of the first insulating film and a second inner wall that is an inner wall of the second insulating film as a single continuous face in each of the first contact holes, the first inner wall and the second inner wall constituting parts of an inner wall of each of the first contact holes (Fig. 14; [0108]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 3, 5, 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, singularly or in combination, does not teach or suggest at least the limitations “forming a third insulating film covering the second lines; forming a fourth insulating film covering the third insulating film; and removing parts of the third insulating film and parts of the fourth insulating film to expose parts of the second lines” as recited in claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811